Exhibit 4.2 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is made and entered into as of April 4, 2016, between NovaBay Pharmaceuticals, Inc., a Delaware corporation (the “ Company ”), and each of the several purchasers signatory hereto (each such purchaser, a “ Purchaser ” and, collectively, the “ Purchasers ”). This Agreement is made pursuant to the Securities Purchase Agreement, dated as of the date hereof, between the Company and each Participating Purchaser (the “ Purchase Agreement ”). The Company and each Participating Purchaser hereby agrees as follows: 1. Definitions . Capitalized terms used and not otherwise defined herein that are defined in the Purchase Agreement shall have the meanings given such terms in the Purchase Agreement. As used in this Agreement, the following terms shall have the following meanings: “ Advice ” shall have the meaning set forth in Section 6(c). “ Effectiveness Date ” means, with respect to the Initial Registration Statement required to be filed hereunder, the 270 th calendar day following the date hereof (or, in the event of a “full review” by the Commission, the 300 th calendar day following the date hereof) and with respect to any additional Registration Statements which may be required pursuant to Section 2(c) or Section 3(c), the 90 th calendar day following the date on which an additional Registration Statement is required to be filed hereunder (or, in the event of a “full review” by the Commission, the 120 th calendar day following the date such additional Registration Statement is required to be filed hereunder); provided , however , that in the event the Company is notified by the Commission that one or more of the above Registration Statements will not be reviewed or is no longer subject to further review and comments, the Effectiveness Date as to such Registration Statement shall be the fifth Trading Day following the date on which the Company is so notified if such date precedes the dates otherwise required above; provided , further , if such Effectiveness Date falls on a day that is not a Trading Day, then the Effectiveness Date shall be the next succeeding Trading Day. “ Effectiveness Period ” shall have the meaning set forth in Section 2(a). “ Event ” shall have the meaning set forth in Section 2(d). “ Event Date ” shall have the meaning set forth in Section 2(d). “ Filing Date ” means, with respect to the Initial Registration Statement required hereunder, the 240 th calendar day following the date hereof (or, if such date is not a Business Day, the next date that is a Business Day) and, with respect to any additional Registration Statements which may be required pursuant to Section 2(c) or Section 3(c), the earliest practical date on which the Company is permitted by SEC Guidance to file such additional Registration Statement related to the Registrable Securities. “ Holder ” or “ Holders ” means the holder or holders, as the case may be, from time to time of Registrable Securities. “ Indemnified Party ” shall have the meaning set forth in Section 5(c). “ Indemnifying Party ” shall have the meaning set forth in Section 5(c). “ Initial Registration Statement ” means the initial Registration Statement filed pursuant to this Agreement. “ Losses ” shall have the meaning set forth in Section 5(a). “ Plan of Distribution ” shall have the meaning set forth in Section 2(a). “ Prospectus ” means the prospectus included in a Registration Statement (including, without limitation, a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated by the Commission pursuant to the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by a Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “ Registrable Securities ” means, as of any date of determination, (a) all Shares issued to a Participating Purchaser pursuant to the Purchase Agreement, (b) all Warrant Shares then issued and issuable upon exercise of the Warrants issued to a Participating Purchaser pursuant to the Purchase Agreement (assuming on such date such Warrants are exercised in full without regard to any exercise limitations therein), and (c) any securities issued or then issuable upon any stock split, dividend or other distribution, recapitalization or similar event with respect to the foregoing; provided , that Shares and Warrant Shares held by a Holder shall not be Registrable Securities if such Holder has not completed and delivered to the Company a Selling Stockholder Questionnaire prior to the filing of the Initial Registration Statement and provided, further , that any such Registrable Securities shall cease to be Registrable Securities (and the Company shall not be required to maintain the effectiveness of any, or file another, Registration Statement hereunder with respect thereto) upon the earliest to occur of (a) a Registration Statement with respect to the sale of such Registrable Securities is declared effective by the Commission under the Securities Act and such Registrable Securities have been disposed of by the Holder in accordance with such effective Registration Statement, (b) such Registrable Securities have been previously sold in accordance with Rule 144, or (c) such securities become eligible for resale without volume or manner-of-sale restrictions and without current public information pursuant to Rule 144 as set forth in a written opinion letter to such effect, addressed, delivered and acceptable to the Transfer Agent and the affected Holders (assuming that such securities and any securities issuable upon exercise, conversion or exchange of which, or as a dividend upon which, such securities were issued or are issuable, were at no time held by any Affiliate of the Company), as reasonably determined by the Company, upon the advice of counsel to the Company. “ Registration Statement ” means any registration statement required to be filed hereunder pursuant to Section 2(a) and any additional registration statements contemplated by Section 2(c) or Section 3(c), including (in each case) the Prospectus, amendments and supplements to any such registration statement or Prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in any such registration statement. “
